Appellate Case: 22-3084     Document: 010110753809          Date Filed: 10/14/2022     Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 14, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                              No. 22-3084
                                                    (D.C. No. 2:07-CR-20099-JWL-DJW-16)
  CESAR OSBALDO ARMENDARIZ                                         (D. Kan.)
  SOTO,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        Cesar Osbaldo Armendariz Soto appeals, pro se, from the district court’s denial of

 his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review that

 decision for abuse of discretion, and we affirm.

        In August 2019 Mr. Armendariz Soto pleaded guilty in the United States District

 Court for the District of Kansas to various drug (marijuana and cocaine), money

 laundering, and firearms violations. The court later found that he had obstructed justice by


        *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
 be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
 10th Cir. R. 32.1.
Appellate Case: 22-3084     Document: 010110753809          Date Filed: 10/14/2022     Page: 2



 giving false testimony in connection with a motion to withdraw this guilty plea. It therefore

 denied him a sentence reduction for acceptance of responsibility and enhanced the

 sentences for each of the offenses to which he had pleaded guilty. It imposed a sentence of

 420 months. In October 2015, following Sentencing Commission Amendment 782, it

 reduced that sentence to 352 months. Mr. Armendariz Soto’s projected release date is

 April 25, 2033.

        To secure compassionate release, a prisoner must prove that (1) extraordinary and

 compelling reasons warrant a sentence reduction; (2) the reduction is consistent with policy

 statements issued by the Sentencing Commission; and (3) the applicable § 3553(a) factors

 support relief. 1 See United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021); United

 States v. Maumau, 993 F.3d 821, 831 (10th Cir. 2021). A district court may consider the

 three requirements in any order, and it may deny a motion for compassionate release if any




        1
         The statutory provision governing compassionate release—§ 3582(c)(1)(A)—
 provides in relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
        behalf or the lapse of 30 days from the receipt of such a request by the warden of
        the defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that . . . extraordinary and compelling
        reasons warrant such a reduction . . . and that such a reduction is consistent with
        applicable policy statements issued by the Sentencing Commission.

                                              2
Appellate Case: 22-3084     Document: 010110753809        Date Filed: 10/14/2022     Page: 3



 one of them is not met. See United States v. Hald, 8 F.4th 932, 938, 942 (10th Cir. 2021),

 cert. denied, 142 S. Ct. 2742 (2022).

        “We review a district court’s order denying relief on a § 3582(c)(1)(A) motion for

 abuse of discretion.” United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021).

 Under this standard of review we will not disturb the district court’s decision “unless we

 have a definite and firm conviction that the lower court made a clear error of judgment or

 exceeded the bounds of permissible choice in the circumstances.” United States v. Chavez-

 Meza, 854 F.3d 655, 659 (10th Cir. 2017), aff’d, 158 S. Ct. 3891 (2018) (internal quotation

 marks omitted).

       The district court denied relief on the ground that Mr. Armendariz Soto had not

 established extraordinary and compelling reasons for reducing his sentence. He had argued

 that several factors, taken together, constitute an “extraordinary and compelling reason”

 for sentence reduction under § 3582(c)(1)(A). United States v. Armendariz Soto, 07-20099-

 16-JWL, 2022 WL 1223639, at *2 (D. Kan. Apr. 26, 2022). We see no error.

        Two of the factors raised by Mr. Armendariz Soto concern circumstances that have

 not changed (factually or legally) since his sentence was revised in 2015. First, he

 complains that his sentence diverges sharply from those of his co-defendants and that his

 sentence would be lower were he sentenced today. But the court pointed out the reasons

 why his originally imposed sentence was longer than the sentences for the others, and it

 said that a long sentence does not, in itself, support compassionate release. It also noted

 that the First Step Act’s lower mandatory minimums would have no direct effect on Mr.

 Armendariz Soto’s sentence. (The Act reduces sentences for crack cocaine. But Mr.

                                             3
Appellate Case: 22-3084     Document: 010110753809          Date Filed: 10/14/2022     Page: 4



 Armendariz Soto pleaded guilty to powder-cocaine charges, and his guideline-range

 computation was also based on quantities of powder cocaine.) Second, Mr. Armendariz

 Soto complains that he committed the offenses on which he was sentenced when he was

 only 19. Again, the court rejected this factor because it had been considered at the original

 sentencing. The rejection of these factors is consistent with our precedents and with

 Congress’s intent in inaugurating compassionate release: it did so because “there may be

 unusual cases in which an eventual reduction in the length of a term of imprisonment is

 justified by changed circumstances.” S. Rep. No. 98-225, at 55 (1983) (emphasis added).

        A third factor raised by Mr. Armendariz Soto was his vulnerability to Covid-19

 because of his hypertension and the close conditions of his confinement. But, as the district

 court noted, he had already survived contraction of the virus and had been vaccinated

 against it. The district court likewise saw nothing compellingly special about the fact that

 Mr. Armendariz Soto’s mother was severely ill. She was living with an adult grandson as

 well as with her husband (a truck driver who is frequently away from home), and Mr.

 Armendariz Soto had not offered clear evidence why the care they provided was

 insufficient.

        Finally, Mr. Armendariz Soto points to evidence of his rehabilitation in prison. But

 not only is the evidence unremarkable, but 28 U.S.C. § 994(t) instructs the Sentencing

 Commission that “[r]ehabilitation of the defendant alone shall not be considered an

 extraordinary and compelling reason” under § 3582(c)(1)(A).

        The district court concluded that Mr. Armendariz Soto’s factors, individually and in

 total, do not constitute extraordinary and compelling reasons for compassionate release. Its

                                              4
Appellate Case: 22-3084    Document: 010110753809        Date Filed: 10/14/2022   Page: 5



 analysis of Mr. Armendariz Soto’s claim was eminently reasonable. There was no abuse

 of discretion.

        We AFFIRM the district court’s denial of Mr. Armendariz Soto’s motion for

 compassionate release. Appellant’s motion to proceed without prepayment of costs or fees

 is granted.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            5